Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after 7/26/2019, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings received on 07/26/2019 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Applicant’s claim for the benefit of a continuation application No. 15/400,559 (now patent No: 10387489), has a provisional application No.  62/276,717 which filed on 01/08/2016 is acknowledged.
  Review under 35 USC § 101
5.    Claims 1-20 are directed to a process, an article of manufacture and a machine have been reviewed. Claims 1-8 are appeared to be in one of the statutory categories [e.g. process], the process in claim 1 is a method for generating a media playlist of media items matching a target tempo. Claims 1-8 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 9-14 are appeared to be in one of the statutory categories [e.g. an article of Manufacture], the article of manufacture in claim 9 is a non-transitory computer-readable storage medium storing executable computer program instructions for generating a media playlist of media items matching a target tempo. Claims 9-14 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG. Claims 15-20 are appeared to be in one of the statutory categories [e.g. a machine]. Claim 15 recites a processor and a non-transitory computer-readable storage medium for generating a media 
					Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. [. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the Patent No.: US 10,387,489 B1.  For example:

Patent No.: US 10,387,489 B1
Instant  Application: 16/523,894

 1. A method for generating a media playlist of media items matching a target tempo, comprising: 
receiving a seed value and a tempo signal from a client device, the tempo signal indicating a target tempo;
 calculating a target tempo range associated with the target tempo; 
generating a filtered playlist of media 
items based on the seed value and the    target tempo range, wherein the media items in the filtered playlist have a                    tempo  within the target tempo range, 
wherein generating the filtered  
playlist comprises:
 identifying a media feature tempo for a media item in an initial playlist, wherein the media feature tempo is estimated by 
a  human music analyst, 
identifying a machine-learned tempo for the media item in the initial playlist, 
wherein the machine-learned tempo is estimated by computer analysis, comparing the media feature tempo and the machine-learned tempo for the media item to determine whether the media feature tempo and the machine-learned tempo match, 




and discarding the media item from the initial playlist responsive to the media feature tempo and the machine-learned tempo not matching to generate the filtered playlist; and providing the media items in the filtered playlist to the client device. 

  9. A non-transitory computer-readable storage medium storing executable computer program instructions for generating a media playlist of media items matching a target tempo, the computer program instructions 

comprising: 
receiving a seed value and a tempo signal from a client device, the tempo signal indicating a target tempo; 
calculating a target tempo range associated with the target tempo; generating a filtered playlist of media items based on the seed value and the target tempo range, wherein the media items in the filtered playlist have a tempo within the target tempo range,
 wherein generating the filtered playlist comprises: 
identifying a media feature tempo for a media item in an initial playlist, wherein the media feature tempo is estimated by a human music analyst, identifying a machine-learned tempo for the media item in the initial playlist, wherein the machine-learned tempo is estimated by computer analysis, comparing the media feature tempo and the machine-learned tempo for the media item to determine whether the media feature tempo and the machine-learned tempo match, and 




discarding the media item from the initial playlist 

responsive to the media feature tempo and the machine-learned tempo not matching to generate the filtered playlist; and providing the media items in the filtered playlist to the client device. 
 15.      A content server for generating a media playlist of media items matching a target tempo, comprising: a processor for executing computer program instructions; and a non-transitory computer-readable storage medium storing computer program instructions executable to perform steps comprising: 


receiving a seed value and a tempo signal from a client device, the tempo signal indicating a target tempo;
 calculating a target tempo range associated with the target tempo; generating a filtered playlist of media items based on the seed value and the target tempo range, wherein the media items in the filtered playlist have a tempo within the target tempo range, wherein 

generating the filtered playlist comprises:     
             identifying a media feature tempo for a media item in an initial playlist, wherein the media feature tempo is estimated by a human music analyst, 
identifying a machine-learned tempo for the media item in the initial playlist, wherein the machine-learned tempo is estimated by computer analysis, comparing the media feature tempo and the machine-learned tempo for the media item to 

determine whether the media feature tempo and the machine-learned tempo match, and discarding the media item from the initial playlist responsive to the media feature tempo and the machine-learned tempo not matching to 


generate the filtered playlist; and providing the media items in the filtered playlist to the client device. 


. 1. A method for generating a media playlist of media items matching a target tempo, comprising: 
  receiving a seed value and a tempo  signal from a client device, the tempo signal indicating a target tempo;  
calculating a target tempo range associated with the target tempo;
generating a filtered playlist of media 
 items based on the seed value and the target tempo range, wherein the media items in the filtered playlist have a tempo within the target tempo range, wherein generating the filtered  playlist comprises:
                                                      identifying a media feature tempo for a media item in an initial playlist, wherein the media feature tempo is estimated by a human music analyst,
identifying a machine-learned tempo for the media item, 
wherein the machine-learned tempo is estimated by computer analysis, 

deterrmining whether the media feature tempo and the machine-learned tempo match,
responsive to determining that the media feature tempo and the machine-learned tempo match, determining whether the machine-learned tempo is outside the target tempo range,
discarding the media item from the initial playlist, resulting in a modified initial playlist, responsive to determining that the machine-learned tempo is outside the target tempo range to generate the filtered playlist, and generating the filtered playlist based on the modified initial playlist; and providing the media items in the filtered playlist to the client device.
9. A non-transitory computer-readable storage medium storing executable computer program instructions for generating a media playlist of media items matching a target tempo, the computer program instructions, when executed, causing a processor to perform operations, the computer program instructions comprising instructions to:

receive a seed value and a tempo signal from a client device, the tempo signal indicating a target tempo;
calculate a target tempo range associated with the target tempo; generate a filtered playlist of media items based on the seed value and the target tempo range, wherein the media items in the filtered playlist have a tempo within the target tempo range, 
wherein the instructions to generate the filtered playlist comprise instructions to:
identify a media feature tempo for a media item in an initial playlist, wherein the media feature tempo is estimated by a human music analyst, identify a machine-learned tempo for the media item, wherein the machine-learned tempo is estimated by computer analysis, determine whether the
 media feature tempo and the machine-learned tempo match,
responsive to determining that the media feature tempo and the machine-learned tempo match, determine whether the machine-learned tempo is outside the target tempo range,
discard the media item from the initial playlist, resulting in a modified initial playlist, responsive to determining that the machine-learned tempo is outside the target tempo range to generate the filtered playlist, and
generate the filtered playlist based on the modified initial playlist; and providing the media items in the filtered playlist to the client device.
15.    A content server for generating a media playlist of media items matching a target tempo, comprising: a processor for executing computer program instructions; and a non-transitory computer-readable storage medium storing executable computer program instructions, the computer program instructions, when executed, causing a processor to perform operations, the computer program instructions comprising instructions to:
receive a seed value and a tempo signal from a client device, the tempo signal indicating a target tempo;
calculate a target tempo range associated with the target tempo; generate a filtered playlist of media items based on the seed value and the target tempo range, wherein the media items in the filtered playlist have a tempo within the target tempo range, wherein the instructions to
 generate the filtered playlist comprise instructions to: 
   identify a media feature tempo for a media item in an initial playlist, 
wherein the media feature tempo is estimated by a human music analyst,
identify a machine-learned tempo for the media item, wherein the machine-learned tempo is estimated by computer analysis, determine whether the media feature tempo and the machine-learned tempo match,
responsive to determining that the media feature tempo and the machine-learned tempo match, determine whether the machine-learned tempo is outside the target tempo range, discard the media item from the initial playlist, resulting in a modified initial playlist, responsive to determining that the machine-learned tempo is outside the target tempo range to generate the filtered playlist, and
generate the filtered playlist based on the modified initial playlist; and providing the media items in the filtered playlist to the client device.


  1.
.
Allowance Subject matter
Claims 1-20 are allowable.
6.	The closest Prior art do not fully teach, suggest or disclose the combination of claimed features recited in the independent claims 1, 9 and 15  
	Gibert et al (US 2014/180762 A1) discloses a method of generating a media playlist of media items matching a target tempo.  Gibert et al discloses receiving a seed value and a tempo signal from a client device, wherein the tempo signal indicating a target tempo; calculating a target tempo range associated with the target tempo; generating a filtered playlist of media items based on the seed value and the target tempo range and providing the media items in the filtered playlist to the client device. Gilbert et al. does not explicitly disclose comparing the media feature tempo and the machine-learned tempo for the media item to determine whether the media feature tempo and the machine-learned match.
	Weare et al. (US 2002/0037083 A1) discloses identifying a media feature tempo for a media item in the initial playlist, wherein the media feature tempo is estimated by a human music analyst; identifying a machine-learned tempo for a media item in the initial playlist, wherein the machine-learned tempo is estimated by computer analysis; comparing the media feature tempo and the machine-learned tempo for the media item to determine whether the media feature tempo and the machine-learned tempo match and outputting the media item responsive to the media feature tempo and the machine-learned tempo not matching. Gibert et al and Weare et al. do not explicitly disclose discarding the media item from the initial playlist to generate a modified initial playlist when the media feature tempo and the machine-learned tempo match but is outside the target tempo range as recited in claims 1, 9 and 15.


	The closest Prior art fail to anticipate or render obvious the recited features in the instant claims 1, 9 and 15. The recited features in independent claims 1, 9 and 15 are novel and non-obvious over closest prior art. The dependent claims 2-8, 10-14 and 16-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153